Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 23 Dec 2021 provides claims 1-20 pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou (US 2019/0087979) in view of ITU-T H.223 Multiplexing Protocol for low bit rate multimedia communication, 07/2001, (“H223”).

	receiving an encoded bitstream ([0059] receiving a bit-stream that includes model parameters of a parameterized surface and residual data computed from an original point cloud.) including a unit header ([0059] receiving a bit-stream that includes model parameters of a parameterized surface and residual data computed from an original point cloud.), 
	the unit header containing a type indicator specifying a type of content carried in a payload ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit); and 
	decoding the encoded bitstream ([0340] From the decoder perspective, these parameters are used after the reconstruction of a first 3D point cloud representation and utilized to generate the final 3D point cloud representation.). 
	While Mammou does not expressly disclose unit header containing a type indicator specifying a type of content carried in a payload before the earliest possible filing date of applicant’s application, H223 teaches unit header containing a type indicator specifying a type of content carried in a payload (Page 25, 7.4.3.2.1: “T11e optional control field consists of a Payload Type (PT) field, which indicates the function of the AL-PDU payload, and a Sequence Number (SN) field, as shown in figure 8.). It would be obvious to a person with ordinary skill in the art to combine the teachings of H223 with Mammou to provide a bitstream in conformance with bitstream standards.
For claim 2, Mammou discloses the method of claim 1, wherein the unit header is a PCC network abstraction layer (NAL) unit header, wherein the encoded bitstream further comprises a data unit, and wherein the data unit is a PCC network abstraction layer (NAL) unit ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit.). 
For claim 3, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a geometry component or a texture component ([0377] geometry video data PCCNAL(PCCNAL-GEO)).
For claim 4, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is auxiliary information or an occupancy map ([0377] Each coded block or set of coded blocks can be identified as a PCCNAL unit. Such blocks can include sequence parameter sets, picture parameter sets, geometry video data, occupancy data, texture video data, geometry frame, occupancy frame and texture frame amongst others). 
For claim 5, Mammou discloses the method of claim 1, wherein the payload comprises a High Efficiency Video Coding (HEVC) network abstraction layer (NAL) unit or an Advanced Video Coding (AVC) network abstraction layer (NAL) unit ([0097] operate in accordance with the High Efficiency Video Coding (HEVC) standard); [0367] PCCNAL (Point Cloud Compression Network Abstraction Layer) unit for 
For claim 6, Mammou discloses the method of claim 1, wherein the type indicator consists of five bits ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit.). 
For claim 7, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a geometry component ([0377] Geometry video stream in FIG. 7A can correspond to geometry video data PCCNAL(PCCNAL-GEO)), and 
	wherein the geometry component comprises a set of coordinates associated with a point cloud frame ([0076] X, Y, and Z coordinates for points in a view of the sensor devices), and wherein the set of coordinates are Cartesian coordinates ([0076] Cartesian coordinate system). 
For claim 8, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a texture component ([0377] Texture video stream can correspond to PCCNAL-ATT), and wherein the texture component comprises a set of luma sample values of a point cloud frame ([0354] a 4:2:0 YCbCr representation). 
	For claims 9-20 Mammou and H223 disclose the claimed limitations as discussed for corresponding limitations in claims 1-8.

Response to Arguments
Applicant's arguments filed 23 Dec 2021 have been fully considered but they are not persuasive. 
	Applicant argues “only the provisional application having Ser. No. 62/697,369 filed on July 12, 2018 appears to include the subject matter in ¶ 371 of Mammou.” However, the subject matter of paragraph 371 is taught by H223 and HEVC/H.265 standards, among others, incorporated by reference in Mammou [0007]. Additionally, Applicant’s specification paragraph [0040] incorporates the teachings of HEVC/H.265 as prior art in paragraph [0040].
At the time of applicant’s earliest effective filing date of June 26, 2018 – the HEVC standard taught providing a unit header containing a type indicator specifying a type of content carried in a payload
Anthru; Shemimon Manalikudy et al.	US 20110090921 A1 	[0018] “As is well known, H264/Advanced Video Coding (AVC) bit streams are transported as Network Abstraction Layer (NAL) units. (See RTP Payload Format for H.264 Video, RFC 3984, February 2005.) Each NAL unit has a NAL header which describes the NAL type.”
DENOUAL; Franck et al.	US 20190158935 A1 	 [0049] “It is to be recalled that according to the HEVC standard, the type of a NAL unit is encoded in two bytes of the NAL unit header that can be defined as follows:”
MAZE; FRÉDÉRIC et al.	US 20180352219 A1	 [0266] “According to the HEVC standard, the type of NAL unit is specified in a NAL unit header.” 
HANNUKSELA; Miska Matias et al.	US 20180176591 A1	 [0108] “In a draft HEVC standard, a two-byte NAL unit header is used for all specified NAL unit types. The NAL unit header contains one reserved bit a six-bit NAL unit type indication, a three-bit nuh_temporal_id plus1 indication for temporal level (may be required to be greater than or equal to 1) and a six-bit reserved field (called reserved_zero_6bits).” 
Malamal Vadakital; Vinod Kumar et al.	US 20170302949 A1 [0119] “In the HEVC standard, a two-byte NAL unit header is used for all specified NAL unit types.” 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 23 Dec 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485